DETAILED ACTION
This is the Final Office Action for application number 16/244,659 	PLUMBING FIXTURES WITH INSERT-MOLDED COMPONENTS, filed on 9/10/19. Claims 1-6 and 21-25 are pending.  This Final Office Action is in response to applicant’s reply dated 12/22.2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Objections
Claims 1-6 and 21-26 are objected to because of the following informalities:  The claims are to an apparatus, but appear to claim a specific process or method of manufacture. i.e. ‘insert-molded’.  As such the claims are considered product by process claims.  “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP § 2113).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, is indefinite as it is unclear how the electrical component can be offset from and disposed below an outer surface of the toilet according to claim 1, and further be disposed in the toilet or tank cover, or toilet seat or toilet lid.  The Examiner contacted Applicant’s representative (see interview summary) for clarification and best understands the claim language to indicate that the electrical component is disposed within the toilet , toilet tank cover, toilet seat or toilet lid, as depicted in Fig. 20 and below a ‘top’ outer surface as the device is shown on the page.  Examination is as can be best understood.  Clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-25Schindler et al. (US Pub. 2004/0032749) in view of Lee (US Pub. 2015/0013056) in view of Memering et al. (US Pub. 2015/0085429). 
Regarding claims 1-3 Schindler shows a plumbing fixture comprising: an electrical component (LED light) within a portion of the plumbing fixture (¶ [0049, 0055)], the portion formed from an epoxy (¶ [0049] acrylic resin; hermetically sealed); wherein the electrical component (720, 810; Fig. 11& 12) is offset from and disposed below an outer surface of the plumbing fixture, but Schindler fails to show the electrical component is insert-molded.  However, Memering shows wherein an electrical component (110) is embedded within the fixture (105) and epoxy (205) is used to backfill the trench (200) (¶ [0034 & 0035] epoxy bonds with ceramic thereby becoming an ‘insert-molded’ final product) and is offset from and disposed below an outer surface (top outer surface near 105).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler to include the electrical component as being insert molded for the purpose of having a water tight seal as well as a flush and aesthetically pleasing clean lined fixture.
Schindler shows, wherein the electrical component comprises at least one of a sensor (light sensor 48, temperature sensor 552, chemical sensor ¶[0053]; light sensor 636; flow sensor ¶ [0059]) a light source (LED light), or a heating element (CLM 3) but Schindler shows a plumbing fixture rather than a toilet or a toilet tank cover, a toilet seat, or a toilet lid.  However, Lee shows an electrical component (sensor 19) in a toilet tank cover (CLM 2).   And because Schindler shows a sensor and Lee shows a sensor it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a toilet tank cover as a fixture for the electrical component as the method of manufacture of incorporating the sensor would be usable in all types of fixtures that may contain electrical components. 
Regarding claim 4 Schindler as combined shows the toilet of claim 1, wherein the epoxy is a semi-translucent material configured to pass light therethrough (whole document; operate as night light).
Regarding claim 5 Schindler as combined shows the toilet of claim 1, wherein electrical component comprises a touchless sensor (ambient light sensor 48).
Regarding claim 6 Schindler as combined shows the toilet of claim 1, further comprising: a first light source (LEDs; night light 540 ): and a second light source, wherein the first and second light sources (542,544, 546) are configured to control at least one of a temperature, a drain opening, a sound volume, or a heating element (¶ [0050-51]; temperature).
Regarding claims 21 and 22 Schindler shows a plumbing fixture comprising: a sensor insert-molded within a portion of the plumbing fixture, the portion formed from an epoxy; wherein the sensor (light sensor 48, temperature sensor 552, chemical sensor ¶[0053]; light sensor 636; flow sensor ¶ [0059])  is offset from and disposed below an outer surface of the plumbing fixture (Figs. 11 & 12).
Schindler fails to show the sensor is insert-molded.  However, Memering shows wherein an electrical component (110) is embedded within the fixture (105) and epoxy (205) is used to backfill the trench (200) (¶ [0034 & 0035] epoxy bonds with ceramic thereby becoming an ‘insert-molded’ final product) and is offset from and disposed below an outer surface (top outer surface near 105).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler to include the electrical component as being insert molded 
Schindler shows, wherein the electrical component comprises at least one of a sensor (light sensor 48, temperature sensor 552, chemical sensor ¶[0053]; light sensor 636; flow sensor ¶ [0059]) a light source (LED light), or a heating element (CLM 3) but Schindler shows a plumbing fixture rather than a toilet or a toilet tank cover, a toilet seat, or a toilet lid.  However, Lee shows an electrical component (sensor 19) in a toilet tank cover (CLM 2).   And because Schindler shows a sensor and Lee shows a sensor it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a toilet tank cover as a fixture for the electrical component as the method of manufacture of incorporating the sensor would be usable in all types of fixtures that may contain electrical components. 
Regarding claim 23 Schindler as combined shows the toilet of claim 21, further comprising: a light source (LEDs 540, 542, 544, 546) or a heating element.
Regarding claim 24 Schindler as combined shows the toilet of claim 1, wherein the epoxy is a semi-translucent material configured to pass light therethrough (whole document; operate as night light).
Regarding claim 25 Schindler as combined shows the toilet  of claim 1, wherein electrical component comprises a touchless sensor (ambient light sensor 48).
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are moot in light of the new grounds of rejection as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHRISTINE J SKUBINNA/ Primary Examiner, Art Unit 3754                                                                                                                                                                                                       3/4/2021